Citation Nr: 1713309	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).

2.  Entitlement to service connection for a disability manifested by sleep disturbances, to include as due to an undiagnosed illness or a MUCMI.

3.  Entitlement to service connection for a disability manifested by anorexia, to include as due to an undiagnosed illness or a MUCMI.

4.  Entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include as due to an undiagnosed illness or a MUCMI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from December 1989 to November 1993.  He had service in Southwest Asia from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the Board's August 2014 decision, the RO's October 2007 rating decision denied the Veteran's claim for service connection for hemorrhoids.  Although he filed a Notice of Disagreement in April 2008, and the RO furnished a Statement of the Case on this issue in September 2008, the Veteran did not perfect an appeal on this issue.  Therefore, this issue is not before the Board.

The issues currently before the Board stem from the Veteran's July 2007 claim for service connection for Hodgkin's lymphoma, which was later determined to be T-Cell rich B-Cell non-Hodgkin's lymphoma.  The RO denied the Veteran's claim for service connected lymphoma in an October 2007 rating decision by determining that the disease was neither incurred in nor caused by the Veteran's service.  The Veteran perfected an appeal of the October 2007 rating decision on the issue of entitlement for service connection for Hodgkin's lymphoma in January 2009.  In a February 2012 decision, the Board remanded the claim to the RO to conduct a Decision Review Officer hearing pursuant to a prior request by the Veteran.  

After completion of the Board's February 2012 remand directives by the RO, the Board denied the Veteran's claim for service connected lymphoma in an August 2014 decision.  The Veteran subsequently appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2016 Memorandum Decision, the CAVC affirmed the Board's August 2014 decision with respect to denying the Veteran's claim for entitlement to service connection for lymphoma.  However, the CAVC also determined that the Board had erred by failing to address whether the Veteran's symptoms of muscle pain, sleep disturbances, gastrointestinal symptoms, and anorexia were attributable to a chronic multisymptom illness and entitled to presumptive service connection as contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The CAVC thus set aside the remainder of the Board's August 2014 decision and remanded the matter for further development regarding the Veteran's symptoms and MUCMI.  

In response to the CAVC's directives, the Board remanded these claims in June 2016 to have the RO arrange for a VA examination to determine whether the Veteran's symptoms of muscle pain, sleep disturbances, gastrointestinal symptoms, and anorexia are associated with an undiagnosed illness or MUCMI.  The June 2016 Board remand also directed that, for any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder had its onset during service or is otherwise related to service.  

The Board finds there has been substantial compliance with prior remand directives regarding the issues of muscle pain, sleep disturbances, and anorexia, such that an additional remand is not required concerning those issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141   (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

However, there has not been substantial compliance with prior remand directives concerning the issue of gastrointestinal symptoms.  Therefore, the issue of entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include as due to an undiagnosed illness or a MUCMI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's disability manifested by muscle pain has been attributed to a known diagnosis of lymphoma.

3.  The Veteran's disability manifested by sleep disturbances has been attributed to a known diagnosis of lymphoma.

4.  The Veteran's disability manifested by anorexia has been attributed to a known diagnosis of lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by muscle pain as due to an undiagnosed illness or a MUCMI have not been met.  38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for service connection for a disability manifested by sleep disturbances as due to an undiagnosed illness or a MUCMI have not been met.  38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for service connection for a disability manifested by anorexia as due to an undiagnosed illness or a MUCMI have not been met.  38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or MUCMI that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2016).

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  A qualifying chronic disability can be a chronic disability resulting from a MUCMI that is defined by a cluster of signs of symptoms, such as chronic fatigue syndrome and fibromyalgia.  38 C.F.R. § 3.317(a)(2)(i)(B) (2016).

III. Analysis

A.  Muscle Pain

The Veteran's service treatment records (STR) are negative for complaints, treatment, or diagnosis of a disorder relating to muscle pain.

October 2005 post-service private treatment records reflect that the Veteran had a three-month history of anorexia, weight loss, night sweats, and back pain.  These symptoms were noted in correspondence between medical professionals concerning their suspicions that the Veteran had some sort of lymphoma.

A September 2016 VA examination record notes the examiner's opinion that the Veteran's reported muscle pain, sleep disturbances, and anorexia were due to his untreated lymphoma; that the symptoms resolved with treatment of the lymphoma; and that the Veteran no longer complained of such symptoms at the examination.  

The Board again notes that service connection for lymphoma has been previously denied by the Board and affirmed by the Court.  The only issue before the Board is whether the Veteran's muscle pain is due to an undiagnosed illness or a MUCMI.  

The Veteran's muscle pain has been established as being due to his non-service connected lymphoma, rather than an undiagnosed illness or MUCMI, and does not fall within the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to establish service connection.  The September 2016 opinion persuasively explained that this symptom had conclusive pathology.

Thus, the preponderance of the evidence is against the claim of entitlement to service connection for muscle pain as due to an undiagnosed illness or a MUCMI.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Sleep Disturbances

The Veteran's service treatment records (STR) are negative for complaints, treatment, or diagnosis of a disorder relating to sleep disturbances.

October 2005 post-service private treatment records reflect that the Veteran had a three-month history of anorexia, weight loss, night sweats, and back pain.  These symptoms were noted in correspondence between medical professionals concerning their suspicions that the Veteran had some sort of lymphoma.

A September 2016 VA examination record notes the examiner's opinion that the Veteran's reported muscle pain, sleep disturbances, and anorexia were due to his untreated lymphoma; that the symptoms resolved with treatment of the lymphoma; and that the Veteran no longer complained of such symptoms at the examination.  

The Board again notes that service connection for lymphoma has been previously denied by the Board and affirmed by the Court.  The only issue before the Board is whether the Veteran's sleep disturbances are due to an undiagnosed illness or a MUCMI.  

The Veteran's sleep disturbances have been established as being due to his non-service connected lymphoma, rather than an undiagnosed illness or MUCMI and does not fall within the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to establish service connection.  The September 2016 opinion persuasively explained that this symptom had conclusive pathology.

Thus, the preponderance of the evidence is against the claim of entitlement to service connection for sleep disturbances as due to an undiagnosed illness or a MUCMI.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

C.  Anorexia

The Veteran's STRs are negative for complaints, treatment, or diagnosis of a disorder relating to anorexia.

October 2005 post-service private treatment records reflect that the Veteran had a three month history of anorexia, weight loss, night sweats, and back pain.  These symptoms were noted in correspondence between medical professionals concerning their suspicions that the Veteran had some sort of lymphoma.

A September 2016 VA examination record notes the examiner's opinion that the Veteran's reported muscle pain, sleep disturbances, and anorexia were due to his untreated lymphoma; that the symptoms resolved with treatment of the lymphoma; and that the Veteran no longer complained of such symptoms at the examination.  

The Board again notes that service connection for lymphoma has been previously denied by the Board and affirmed by the Court.  The only issue before the Board is whether the Veteran's anorexia is due to an undiagnosed illness or a MUCMI.  

The Veteran's anorexia has been established as being due to his non-service connected lymphoma, rather than an undiagnosed illness or MUCMI, and it would not fall within the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to establish service connection.  The September 2016 opinion persuasively explained that this symptom had conclusive pathology.

Thus, the preponderance of the evidence is against the claim of entitlement to service connection for anorexia as due to an undiagnosed illness or a MUCMI.  Thus, the preponderance of the evidence is against the claim of entitlement to service connection for anorexia.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for muscle pain as due to an undiagnosed illness or a MUCMI is denied.

Service connection for sleep disturbances as due to an undiagnosed illness or a MUCMI is denied.

Service connection for anorexia as due to an undiagnosed illness or a MUCMI is denied.


REMAND

The issue of entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include as due to an undiagnosed illness or a MUCMI, must be remanded due to noncompliance with the Board's September 2016 remand directives.  See Stegall, 11 Vet. App. at 271   (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the September 2016 VA examiner did not substantially comply with directive 1(d) of the June 2016 Board remand, which reads: 

(d) For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.

The September 2016 examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), which is a diagnosed disorder.  The examiner stated that the GERD is less likely as not due to exposures in Southwest Asia but does not provide an opinion as to whether such GERD had its onset in service or is otherwise related to service.  STRs note reports of symptomatology such as abdominal, side, and chest pains.  The record also reflects the Veteran's contentions that "I was ill before I ever left the military...pains in chest, and pains in stomach."  An addendum opinion is therefore necessary to address whether such GERD had its onset in service or is otherwise related to service.

The Board recognizes that 38 C.F.R. § 3.317(a)(2)(i)(B)(3) provides that "functional gastrointestinal disorders" can be the cause of a qualifying chronic disability for purposes of § 3.317.  However, the September 2016 VA examiner explicitly opined that the GERD is not a "functional disorder."

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same VA examiner who examined the Veteran in September 2016.  If the September 2016 examiner is not available, refer the file to another appropriate medical professional for an opinion.  An in-person examination is not required as a matter of course, unless deemed necessary by the examiner to render an addendum opinion.  

The examiner is asked to answer the following question:

Whether it is at least as likely as not (50 percent or greater probability) that gastroesophageal reflux disease had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.  

The examiner must provide a rationale for the opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

2.  After any other development deemed necessary, adjudicate the claim of entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include GERD, in light of any additional evidence added to the record.  

3.  If the claim of entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include GERD, is denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow an appropriate amount of time to respond before returning the matter to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


